Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00515-CV

                                   IN RE GENERAL MOTORS, LLC

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 25, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 1, 2013, relator General Motors, LLC filed a petition for writ of mandamus and

emergency motion for temporary relief. On August 2, 2013, this court granted the requested

temporary relief in part and requested a response to the petition. On September 10, 2013, relator

filed a supplement to the motion for temporary relief withdrawing its request to abate this

proceeding. The court has considered the petition for writ of mandamus and response filed on

behalf of the real parties in interest and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The

partial stay previously ordered by this court is lifted.

                                                              PER CURIAM

1
 This proceeding arises out of Cause No. 7478, styled Martha Elvia Bolaños, Individually and on Behalf of the Estate
of Elias Bolaños, Sr., Deceased; Edlin Bolaños; and Elias Bolaños, Jr. v. General Motors Company; General Motors,
LLC; Basic Energy Services, Inc.; TMP Companies, Inc., d/b/a TMP Truck & Trailers, L.P.; and Esequiel Rodriguez,
pending in the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.